Appeal by the defendant from a judgment of the Supreme Court, Kings County (Walsh, J), rendered July 29, 2005, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The terms of the defendant’s sentence were clearly set forth by the Supreme Court, and the defendant acknowledged that he understood those terms. Thus, the defendant’s claim that he misunderstood the terms of his sentence is without merit (see People v Anderson, 230 AD2d 916 [1996]; People v Kai Ming Hou, 193 AD2d 759 [1993]; People v Davis, 161 AD2d 787 [1990]). The record further indicates that the defendant received meaningful representation of counsel at his plea and sentence (see People v Baldi, 54 NY2d 137 [1981]; People v Kai Ming Hou, 193 AD2d 759 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.E, Dillon, Garni and Leventhal, JJ., concur.